DETAILED ACTION
This action is responsive to communication filed on 08/15/2022. The current pending claims are 1 – 9 and 12 – 16.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 9 and 12 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the combination as claimed including a plurality of removable, interchangeable inserts configured to be at least partially received within the riser opening and/or the base opening, to allow for reconfiguration of the toilet system for performance of various functions or operations, each insert of the plurality of inserts comprises a flange configured for being engaged between the toilet seat and the riser and between the toilet seat and the base, the flange of each insert is configured for being at least partially received in the riser recessed portion for supporting the respective insert at least partially in the riser opening, and the flange of each insert is configured for being at least partially received in the base recessed portion for supporting the respective insert at least partially in the base opening was neither found alone nor rendered obvious by the most relevant prior art of record.
Regarding claim 12, a method including the steps of selecting an insert of a plurality of removable, interchangeable inserts and positioning the insert at least partially within a riser opening in the riser, and a toilet seat being configured for selective engagement with each of the riser and the base by connecting the one or more seat attachment portions to a selected one of the second riser attachment portion and the base attachment portion was neither found alone nor rendered obvious by the most relevant prior art of record. While a plurality of inserts are known per se, see for example Walsmley above, and a toilet seat that is configureable to attach to either a base or riser is also known per se, see for example Brewer, the combination of a method that requires a step of positioning an insert at least partially within a riser opening and a toilet seat being configured for attachment to either the base or the riser was not found to be obvious in light of the most relevant prior art mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754